      Case 8:18-cr-00460-WFJ-AEP Document 84 Filed 03/21/19 Page 1 of 2 PageID 394



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

                                            CLERK’S MINUTES

 CASE             8:18-cr-460-T-02AEP                       DATE:       March 21, 2019
 NO.:
 HONORABLE WILLIAM F. JUNG                                  INTERPRETER: N/A



                                                            GOVERNMENT COUNSEL
                                                            Francis D. Murray, AUSA
 UNITED STATES OF AMERICA

 v.

 JOSEPH DAVID CALTAGIRONE                                   Tamara Eve Theiss, AFPD
 COURT REPORTER: Nikki Peters                               DEPUTY CLERK:               Shameeka Olden

                                                            COURTROOM:                  15B
 TIME: 2:08 p.m. – 3:12 p.m.
 TOTAL: 1 hour, 4 minutes
                                                            PROBATION:                  Tashika Curtis
                                                            PRETRIAL:                   Karen Frost


PROCEEDINGS:           CRIMINAL MINUTES – SENTENCING REFORM ACT MINUTES

ATF Special Agent Christopher Nicolussi was present.

Defendant sworn.

Defendant is adjudged guilty on Count One of the Information.

The Court departs a total of four levels. As a result, the total offense level is 13.

Samuel Caltagirone, defendant’s son, spoke on behalf of defendant.

Imprisonment: ONE YEAR and ONE DAY.

Supervised Release: THREE (3) YEARS.

The Court recommends to the Bureau of Prisons that the Defendant be confined at FPC Montgomery.

Fine is waived.
   Case 8:18-cr-00460-WFJ-AEP Document 84 Filed 03/21/19 Page 2 of 2 PageID 395



Special Assessment: $100.00 to be paid immediately.

Special conditions of supervised release:
1.     Defendant shall participate in a substance abuse program (outpatient and/or inpatient) and
       follow the probation officer’s instructions regarding the implementation of this court directive.
       Further, defendant shall contribute to the costs of these services not to exceed an amount
       determined reasonable by the Probation Office’s Sliding Scale for Substance Abuse Treatment
       Services. During and upon the completion of this program, you are directed to submit to random
       drug testing.
2.     Defendant shall not participate in any activity involving pyrotechnics, model rockets, gun
       powder, or anything related thereto.
3.     Defendant shall participate in a mental health treatment program (outpatient and/or inpatient)
       and follow the probation officer’s instructions regarding the implementation of this court
       directive. Further, defendant shall contribute to the costs of these services not to exceed an
       amount determined reasonable by the Probation Office’s Sliding Scale for Mental Health
       Treatment Services.
4.     Defendant shall submit to a search of your person, residence, place of business, any storage
       units under your control, computer, or vehicle, conducted by the United States Probation Officer
       at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
       contraband or evidence of a violation of a condition of release. Defendant shall inform any other
       residents that the premises may be subject to a search pursuant to this condition. Failure to
       submit to a search may be grounds for revocation.

Defendant must refrain from any unlawful use of controlled substance. Defendant must submit to one
drug test within 15 days of placement on supervision and at least two periodic drug tests thereafter as
directed by the probation officer. Defendant must submit to random drug testing not to exceed 104 tests
per year.

Defendant is to cooperate in the collection of DNA as instructed by the Probation Officer.

Defendant advised of right to appeal and to counsel on appeal.

The defendant may voluntarily surrender at the institution designated by the Bureau of Prisons. The
defendant is ordered to immediately proceed to the Office of the United States Marshal for processing
and further instructions.


                GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


 Total Offense Level               17

 Criminal History Category:        I

 Imprisonment Range                24-30 months

 Supervised Release Range          1-3 years

 Restitution:                      N/A

 Fine Range                        $10,000-$95,000

 Special Assessment                $100.00
